ALEXANDER & BALDWIN, INC.

ONE-YEAR PERFORMANCE IMPROVEMENT INCENTIVE PLAN

 

AMENDMENT NO. 4

 

The Alexander & Baldwin, Inc. One-Year Performance Improvement Incentive Plan,
as restated effective October 22, 1992 (the “Plan”), is hereby amended,
effective October 24, 2007, as follows:

 

1.         The reference to “Compensation and Stock Option Committee” in the
first sentence of Section II.A of the Plan is hereby amended to read
“Compensation Committee.”

 

 

2.

Section V.A of the Plan is hereby amended to read as follows:

 

 

A.

Opportunity.

 

For each goal established for the participant pursuant to Section IV, a bonus
opportunity (stated as a dollar amount or percentage of salary) will be set at
one or more levels based on corresponding levels of attainment of that goal. For
example, a target level bonus may be set for target level attainment of each
established goal. Accordingly, each participant’s maximum award under the Plan
for a particular Plan Year shall be equal to the sum of the maximum level of
bonus opportunity set for each goal established for him or her for that Plan
Year.  

 

 

3.

Section V.B.1 of the Plan is hereby amended in its entirety to read as follows:

 

1.         Individual Bonus Calculation. At the end of each Plan Year, the
Committee shall determine the actual level of attainment of each of the goals
established for the participant for that Plan Year. Based on the Committee’s
determination of the attained level of each goal, an initial calculation shall
be made of the bonus amount attributable to that goal, and the participant’s
potential bonus amount for that Plan Year shall be equal to sum of those
individually calculated bonus amounts. However, the actual bonus amount to be
paid to the participant shall be subject to his or her satisfaction of the
employment requirement set forth in Section III.B, the applicable limitation of
Section V.B.2 in effect for the Plan Year and any adjustments effected by the
Committee pursuant to Section V.B.3.

 

 

4.

Section V.B.2 of the Plan is hereby deleted in its entirety.

 

5.         Section V.B.3 of the Plan is hereby renumbered Section V.B.2 and is
amended in its entirety to read as follows:

 

2.         Committee Discretion. The award calculated for each participant
pursuant to Section V.B.1 may be increased or decreased by the Committee in its
absolute discretion if such award does not, in the judgment of the Committee,
accurately reflect the performance of the Company or of the applicable operating
unit or individual (e.g., because of changes in



accounting rules, extraordinary gains from the sale of Company assets, or other
similar or dissimilar circumstances occurring during the Plan Year which may or
may not have been beyond the control of the Company, the operating unit, or the
individual participant). Such adjustments by the Committee may be applied
uniformly with respect to all participants, or such adjustment may be applied
selectively with respect to one or more individual participants.

 

6.         Except as modified by this Plan Amendment, all the terms and
provisions of the Plan as in effect immediately before this Plan Amendment shall
continue in full force and effect.

 

IN WITNESS WHEREOF, ALEXANDER & BALDWIN, INC. has caused this Plan Amendment to
be executed on its behalf by its duly-authorized officers on this 24th day of
October, 2007.

 

 

ALEXANDER & BALDWIN, INC.

 

 

By: /s/ Son-Jai Paik

 

Its Vice President

 

 

By: /s/ Alyson J. Nakamura

 

Its Secretary

 

 

 

-2-

 

 